 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   LAWRENCE CHRISTOPHER SMITH,                          1:19-cv-00286-GSA-PC
12                 Plaintiff,                             ORDER DENYING PLAINTIFF’S
                                                          MOTION, WITHOUT PREJUDICE
13         vs.                                            (ECF No. 8.)
14   BRIAN L. PARRIOT, et al.,                            ORDER GRANTING PLAINTIFF A
                                                          THIRTY-DAY EXTENSION OF TIME
15                 Defendants.                            TO EITHER (1) SUBMIT HIS
                                                          APPLICATION TO PROCEED IN
16                                                        FORMA PAUPERIS, OR (2) PAY THE
                                                          $400.00 FILING FEE FOR THIS CASE
17
                                                          ORDER FOR CLERK TO SEND
18                                                        PLAINTIFF AN APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS
19

20          Lawrence Christopher Smith (“Plaintiff”) is a state prisoner proceeding pro se with this
21   civil rights action filed pursuant to 42 U.S.C. ' 1983.            Plaintiff filed his Complaint
22   commencing this action on February 14, 2019, in the Sacramento Division of the United States
23   District Court for the Eastern District of California. (ECF No. 1.) On March 4, 2019, the case
24   was transferred to this court. (ECF No. 3.)
25          On March 7, 2019, the court issued an order for Plaintiff to either submit an application
26   to proceed in forma pauperis or pay the $400.00 filing fee in full within thirty days. (ECF No.
27   5.) On April 8, 2019, Plaintiff notified the court that despite his efforts he has been unable to
28   obtain a certified copy of his prison trust account statement from prison officials to attach to his

                                                      1
 1   application to proceed in forma pauperis. (ECF No. 8.) Plaintiff requests the court to compel
 2   prison officials to provide the court with the certified copy.
 3          Plaintiff’s motion shall be denied without prejudice to renewal of the motion at a later
 4   stage of the proceedings, if needed. Plaintiff shall be granted a thirty-day extension of time in
 5   which to submit his application to proceed in forma pauperis, with or without the certified copy
 6   of his prison trust account statement. Plaintiff should not delay filing the application to proceed
 7   in forma pauperis if he cannot obtain the certified copy.
 8          Accordingly, based on the foregoing, IT IS HEREBY ORDERED that:
 9          1.      Plaintiff’s motion to compel prison officials to provide the court with a certified
10                  copy of his prison trust account statement, filed on April 8, 2019, is DENIED,
11                  without prejudice;
12          2.      The Clerk of Court shall send Plaintiff an application to proceed in forma
13                  pauperis;
14          3.      Plaintiff is granted an extension of time until thirty days from the date of service
15                  of this order to submit the application to proceed in forma pauperis, completed
16                  and signed, with or without the certified copy of his trust account statement;
17          4.      In the alternative, Plaintiff may submit the $400.00 filing fee in full for this
18                  action; and
19          5.      Plaintiff’s failure to comply with this order may result in the dismissal of this
20                  case.
21
     IT IS SO ORDERED.
22

23      Dated:     April 22, 2019                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


                                                      2
